TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED JUNE 8, 2022



                                       NO. 03-22-00036-CV


                 Yong Yu and Chao Qun Restaurant Group, LLC, Appellants

                                                  v.

                                      Chao-Qun Lu, Appellee




         APPEAL FROM THE 455TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
           REVERSED AND REMANDED -- OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on January 20, 2022.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the order. Therefore, the Court reverses the trial court’s interlocutory order and remands

the case to the trial court for further proceedings consistent with the Court’s opinion. Appellee

shall pay all costs relating to this appeal, both in this Court and in the court below.